Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 1 of 17 PageID #: 461




                        BLACKBURN
                           EXHIBIT F
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 2 of 17 PageID #: 462




         The original version of this chapter was revised: The copyright line was incorrect. This has been
         corrected. The Erratum to this chapter is available at DOI: 10.1007/978-0-387-35410-1_19
         A. A. Stavdas (ed.), New Trends in Optical Network Design and Modeling
         © IFIP International Federation for Information Processing 2001
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 3 of 17 PageID #: 463
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 4 of 17 PageID #: 464
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 5 of 17 PageID #: 465
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 6 of 17 PageID #: 466
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 7 of 17 PageID #: 467
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 8 of 17 PageID #: 468
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 9 of 17 PageID #: 469
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 10 of 17 PageID #: 470
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 11 of 17 PageID #: 471
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 12 of 17 PageID #: 472
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 13 of 17 PageID #: 473
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 14 of 17 PageID #: 474
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 15 of 17 PageID #: 475
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 16 of 17 PageID #: 476
Case 2:20-cv-00280-JRG Document 56-11 Filed 05/12/21 Page 17 of 17 PageID #: 477
